PS 8
(3/15)
                                                                                                         FILED IN THE
                              UNITED STATES DISTRICT COURT                                           U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON


                                                             for                                Mar 24, 2020
                                            Eastern District of Washington                          SEAN F. MCAVOY, CLERK




 U.S.A. vs.                 Brown, James Thomas                          Docket No.            2:20CR00024-SAB-3


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct of defendant
James Thomas Brown, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers, sitting in the Court at Spokane, Washington, on the 12th day of March 2020, under the following conditions:

Standard Condition #9: Defendant shall refrain from the possession of a narcotic drug or other controlled substances
defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal law. Defendant
may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under state law.

Special Condition #18: Refrain from any use of alcohol.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: James Thomas Brown is alleged to have provided a urine specimen that tested positive for the presence of
amphetamine, methamphetamine and marijuana, on March 16, 2020.

On March 16, 2020, the conditions of pretrial release supervision were reviewed with Mr. Brown. Mr. Brown acknowledged
an understanding of the conditions, which included standard condition number 9.

On March 16, 2020, Mr. Brown reported to the U.S. Probation Office and provided a urine specimen that tested presumptive
positive for the presence of amphetamine, methamphetamine, and marijuana. The sample was sent to Alere Toxicology
(Alere) for further confirmation.

Mr. Brown admitted he ingested methamphetamine on March 14, 2020, upon his release from custody. He further admitted
being a daily user of marijuana prior to his arrest in the instant federal matter. Mr. Brown stated the presumptive positive
result for marijuana was residual from his use of the substance prior to his arrest in this matter. His last reported use of
marijuana was on March 10, 2020. Subsequently, Mr. Brown signed a substance abuse admission form acknowledging his
use of methamphetamine and marijuana.

On March 20, 2020, Alere confirmed Mr. Brown's urine specimen tested positive for the presence of amphetamine,
methamphetamine and marijuana.

Violation #2: James Thomas Brown is alleged to have consumed alcohol on March 13 and 15, 2020.

On March 16, 2020, the conditions of pretrial release supervision were reviewed with Mr. Brown. Mr. Brown acknowledged
an understanding of the conditions, which included special condition number 18.

On March 16, 2020, Mr. Brown reported to the U.S. Probation Office for an intake. During that meeting, Mr. Brown
admitted to the undersigned officer that he consumed alcohol on March 13, 2020, and again on March 15, 2020.
Subsequently, Mr. Brown signed a substance abuse admission form acknowledging his consumption of alcohol on the
aforementioned dates.
  PS-8
  Re: Brown, James Thomas
  March 23, 2020
  Page 2

                   PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       March 23, 2020
                                                            by        s/Erik Carlson
                                                                      Erik Carlson
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[x ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer

                                                                       March 24, 2020

                                                                        Date
